HAMILTON, PJ.
On the record and the law, we find there is ample evidence to warrant the levying and collecting of the tax and penalty ag.ainst the property in. question.
We find that section 6071, General Code, has not been repealed by the legislature, and we hold that while section 6072 has been repealed, sections 6212-30 to 6212-33 have been substituted therefor and supersede section 6072; that sections 6212-30 to 6212-33 must re,ad in connection with section 6071.
That such a levy and assessment under the statute may be upheld was decided in the case of Krnich v. McClearv, Treasurer, et al, 103 Ohio St. 457. We find that the omission by the Auditor to alphabetically arrange the assessment on the duplicate does not invalidate the assessment as against this plaintiff.
We do not pass upon the question as affecting an innocent purchaser of the property.
The record discloses no error, prejudicial to the plaintiff in error.
Cushing and Ross, JJ, concur.